NOTE: This order is nonprecedential.

  Wntteb $>tates (!Court of ~peals
      for tbe jfeberal (!Ctrcutt

      YUYAMA MANUFACTURING CO., LTD.,
              Plaintiff-Appellant,
                              v.
                    JVM CO., LTD.,
                   Defendant-Appellee.


                       2011-1104


   Appeal from the United States District Court for the
District of Maryland in No. 06-CV-2536, Judge Marvin J.
Garbis.


                       ORDER
   The appellant having failed to respond to this court's
June 10, 2013 order,
   IT Is ORDERED THAT:
   The appeal is dismissed.
YUYAMA MFG CO V. JVM CO LTD                            2

                               FOR THE COURT


,July 22. 2013                 lsi Daniel E. O'Toole
     Date                      Daniel E. O'Toole
                               Clerk

cc: Michael A. O'Shea, Esq.
    William J. O'Brien, Esq.                               FILED
                                                U.S. COURT OF APPEALS FOR
s8                                                 THE FEDERAL CIRCUIT


ISSUED AS A MANDATE: July 22. 2013                  JUL 2 2 ZOlJ

                                                    DANIEL E. 0700LE
                                                         CLERK